Citation Nr: 1728384	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-24 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), emphysema, and pulmonary nodules, claimed as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 





WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1973, and from June 1964 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Board notes that an August 2013 Statement of the Case (SOC) was furnished regarding the issues of service connection for a bilateral knee condition, to include history of degenerative changes and total knee arthroplasty (TKA); service connection for a lung condition, to include COPD, emphysema, and pulmonary nodules; service connection for bilateral hearing loss; and service connection for tinnitus. However, in a September 2013 VA 9 (substantive appeal) the Veteran noted that he only wished to appeal the issues of entitlement to service connection for a lung disability, to include COPD, emphysema, and pulmonary nodules; service connection for bilateral hearing loss; and service connection for tinnitus. Therefore, the issue of entitlement to service connection for a bilateral knee condition, to include history of degenerative changes and TKA, is not currently before the Board on appeal.

The Board further notes that since the issuance of the August 2013 SOC, additional evidence has been associated with the record. Accordingly, this evidence is subject to initial consideration by the Board in this appeal. See 38 C.F.R. §§ 20.800; 20.1304(c) (2016). While the Veteran did not waive RO consideration of such evidence, his VA 9 was received after February 2, 2013, and therefore, a waiver is not necessary. See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154. Therefore, the Board may properly consider such evidence.

In February 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing in Portland, Oregon. A copy of the transcript of that hearing is of record.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1. In a June 1991 rating decision, the RO denied service connection for bilateral hearing loss. The Veteran was notified of his appellate rights, but did not perfect an appeal.

2. New evidence received since the June 1991 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3. Affording the Veteran the benefit of the doubt, the Veteran had excessive noise exposure during service.

4. The Veteran is competent to report having experienced hearing loss since service, and credibly reported such hearing loss.

5. The Veteran is competent to report having experienced tinnitus since service.

6. Affording the Veteran the benefit of the doubt, he was exposed to secondhand smoke and asbestos during active military service.


CONCLUSIONS OF LAW

1. A June 1991 rating decision by the RO that denied service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016). 

2. New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss. § 38 U.S.C.A. § 5108 (West 2014); § 38 C.F.R. § 3.156 (2016).

3. A bilateral hearing loss disability was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4. Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5. The criteria for service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), emphysema, and pulmonary nodules, claimed as due to exposure to asbestos, have been met. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claims. Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

II. Whether New and Material Evidence has Been Received to Reopen the Claim

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2016). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156 (a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in a June 1991 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. The claim was denied based upon a finding that the Veteran's bilateral hearing was within normal limits during his military service, and based upon a finding that the Veteran was not shown to have abnormal hearing for VA purposes.

The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

However, since the June 1991 rating decision, the Veteran has submitted internet research concerning his acoustic trauma in service, private and VA medical records, to include additional audiology examinations, buddy statements noting the Veteran's continued symptomatology, correspondence, and March 2017 Travel Board hearing testimony. The statements by the Veteran contained therein indicate that it is appropriate for the Board to consider the current claim as a request to reopen the previously denied claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In the September 2012 and July 2013 rating decisions, the AOJ reopened the issue, but continued the previous denial on the basis that the Veteran's hearing loss was not medically linked to his military service.

The Board finds that since the June 1991 rating decision, the record includes new and material evidence that warrants the reopening of the claim. Newly submitted VA medical examinations indicate bilateral hearing loss, as defined under VA law, the Veteran's Travel Board hearing testimony indicates acoustic trauma in service and continued symptomatology, and of record are buddy statements also noting the Veteran's continued hearing impairment since service. 

The Board finds that such medical and lay evidence of record are new evidence because they were not previously submitted to be considered in the June 1991 rating decision. 38 C.F.R. § 3.156 (a). This evidence is also material because internet research regarding acoustic trauma in service, lay statements regarding symptoms observed, and additional medical examinations that include audiograms relate to unestablished facts necessary to substantiate the Veteran's claim. Id. This additional evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. Id. In fact, this new evidence could certainly contribute to a more complete picture of the circumstances surrounding the origin of and current nature of the Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363.

As this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for bilateral hearing loss disability and tinnitus. For the reasons stated below, the Board finds that service connection for a bilateral hearing loss disability and tinnitus are warranted.

A. Bilateral Hearing Loss

As required under the first prong of Shedden, multiple sources indicate current hearing loss disability. 

Medical diagnosis of hearing loss disability is measured with a numerical criteria as defined by pertinent VA regulation. With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A private audiological exam was conducted in April 2011. The Veteran's auditory puretone thresholds measured as follows for both ears:
      



HERTZ



500
1000
2000
3000
4000
LEFT
10
20
60
60
70
RIGHT
10
35
40
65
70

The April 2011 examination report notes that the audiogram reveals a borderline normal dropping to mid-severe sensorineural hearing loss, bilaterally. The examination report also indicates "[d]iscrimination of speech obtained at a comfortable level was good with 84 percent in right and poor with 68 percent in left." However, the audiology report also indicates that the speech discrimination was reevaluated using the Maryland CNC word list, and found that speech discrimination testing assessed at a comfortable level was poor in the right ear at 68 percent and fair in the left ear at 72 percent.

The Veteran underwent VA examination in July 2011. The Veteran's auditory puretone thresholds measured as follows for both ears:
      



HERTZ



500
1000
2000
3000
4000
LEFT
10
25
65
65
65
RIGHT
10
25
45
60
65

The Veteran's July 2011 VA examination also returned a speech recognition score of 96 percent for the left ear and 96 percent for the right ear. 

The Veteran underwent an additional private audiological examination in March 2016. The Veteran's auditory puretone thresholds measured as follows for both ears:
      



HERTZ



500
1000
2000
3000
4000
LEFT
5
10
60
60
70
RIGHT
15
50
70
75
75

The Veteran's March 2016 VA examination also returned a speech recognition score of 48 percent for the left ear and 68 percent for the right ear. 

Given the criteria set forth in 38 C.F.R. § 3.385, the Board acknowledges that the Veteran has the current disability of bilateral hearing loss. The Veteran's audiogram results of record, to include those from April 2011 to March 2016, measured 40 decibels or more for the 1000-4000 Hz frequencies, and the Veteran's results indicate more than 26 decibels for at least three of the Hz frequencies. Additionally, in April 2011 and March 2016 the results of the Maryland CNC Test are significantly below the 94% listed in the regulation.

As to the second prong of Shedden, in-service incurrence or aggravation of a disease or injury, the Board finds the Veteran to be a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. The Veteran contends that his hearing loss began in service. The Veteran has submitted internet research depicting artillery used in service, and in July 2011, the Veteran reported that he was exposed to 3 and 5 inch guns without hearing protection. In a September 2012 correspondence, the Veteran described the numerous causes of acoustic trauma in service. He asserted that his hearing loss began while he was serving onboard the U.S.S. Saint Paul and that he was exposed to the noises of artillery and tools, to include chipping hammers, needle guns, and wire wheel brushes and sanders, without hearing protection. The Veteran also explained that during his time in service, he went through three shipyard overhauls, which exposed him to continuous loud noises. 

The Veteran's DD-214 reflects that the Veteran served as a communications equipment technician, 3-M system coordinator, and instructor. Military personnel records also indicate that the Veteran served in shipyards. The Veteran asserts that he was not exposed to any acoustic trauma post-service.

In a January 2013 statement, the Veteran's wife, N. M., noted that she first noticed the Veteran's hearing loss while stationed in Western Australia in 1967. She explained that she had to repeat herself often and that the Veteran often asked her if she could hear a ringing noise. 

Additionally, of record is a January 2013 statement by R. P., who stated that he served and worked with the Veteran in service. R. P. explained that while working together in the Curriculum Instructional Standards Office he noticed the Veteran's hearing impairment. R. P. noted that he was required to speak loudly and repeat himself when communicating with the Veteran, and explained that he also suffers from hearing problems as a result of the electronics cooling fans that they were both exposed to in service.

At the February 2017 Travel Board hearing, the Veteran testified that he served as a gunner's mate as well as an electronic technician in service. The Veteran further explained that as gunner's mate he was exposed to loud noises from guns, and that he went to sickbay with hearing problems while in service, but that he was told it was just earwax. The Veteran further testified that he was not been exposed to acoustic trauma post-service, and noted that although he hunts recreationally, he rarely shoots his gun.

Considering the record, the Board finds that the evidence is at least in equipoise, and the Board resolves any reasonable doubt in the Veteran's favor. Furthermore, the Board finds the Veteran to be a reliable historian as to his report of in-service noise exposure. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Thus, the Board credits the Veteran's statements and concedes in-service noise exposure. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Addressing the third prong of Shedden, nexus between the current disability and conceded in-service noise exposure, the Board considers the medical opinions and the lay testimonies provided in the record. Service treatment record from July 1963 notes "both canals occluded by cerumen, NCD."

A July 2011 private treatment record from Dr. B. D. A. states that the Veteran sought assistance for his hearing loss some time ago, and includes an assessment that the Veteran's in-service noise exposure was "irrefutably hazardous noise." Dr. B. D. A. opined that the Veteran's hearing loss was directly related to his military service. Similarly, in November 2012, Dr. B. D. A. opined that "[b]ased on the patients history, physical examination and military service history, it is absolutely clear that this patient's hearing loss is noise-induced and that greater than 95% of his noise exposure throughout his life occurred during his military service."

In April 2011, private audiological examiner, R. M. M., Au.D., noted the Veteran's asserted in-service acoustic trauma and found that "[b]ased on [the Veteran's] history, the configuration and degree of his hearing loss, and what research has shown regarding the degree of damage to the basilar membrane and hair cells when exposed to repetitive high levels of noise exposure, it is more likely than not that service as US Navy Gunnessmate on U.S.S. Saint Paul MSO-436 caused or initiated bilateral [. . .] hearing loss."

However, the Board notes that the Veteran was afforded a VA examination in July 2011. The VA examiner noted that the Veteran passed whispered voice test upon enlistment, and that audiogram from June 1960 shows hearing within normal limits in the right ear and a normal sloping to moderate hearing loss in the left ear. Yet, the examiner found that, "[b]ilaterally, the 1960 audiogram that showed a left ear hearing loss is likely a tester error, since he had hearing within normal limits by audiogram in 1973." The VA examiner also noted that the Veteran was able to pass whispered voice test upon discharge and had hearing within normal limits in 1973. Therefore, the examiner opined that the Veteran's current hearing loss is less likely than not related to active duty noise exposure.

Last, March 2016 private audiological examiner, C. W., Au.D, noted the Veteran's asserted in-service acoustic trauma and the Veteran's current diagnosis and symptomology. The examiner concluded that "[t]hese results are more likely than not associated with aging and noise exposure, although there may be contributing factors."

Although the VA opinion of record is not favorable to the Veteran, the examiner relies on the lack of in-service evidence of hearing loss. The Board is reminded that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Moreover, the Board recognizes that the VA examiner did not address the assertions of continuity of symptomatology of the Veteran's hearing loss. While the presumption of service connection does not apply in this case because there is no evidence of manifestation within one year of service, service connection for the recognized chronic disease can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Board has considered the numerous and consistent positive private nexus opinions of record, as noted above, and finds such to be of significant probative weight. Furthermore, the Board finds that there is evidence of continuity of symptomatology since service. See 38 C.F.R. § 3.307(a)(3); 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). The consistent and credible lay statements of record indicate continuity of symptomatology. The Veteran has, in detail, consistently reported the various acoustic trauma he experienced in service, and the statements by the Veteran's wife and fellow service member corroborate the Veteran's assertions as to hearing impairment since service. Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current hearing disability and his in-service experience. See 38 C.F.R. §§ 3.303(b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Accordingly, the Board recognizes the Veteran's current bilateral hearing loss disability and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

B. Tinnitus

The Veteran contends that he was exposed to excessive noise during his service in the Army, resulting in tinnitus. He asserts that he has ringing in the ears that has been present since his exposure to excessive noise in service. As discussed above, the Veteran contends that he was exposed to loud noises from artillery onboard ship and from work done on shipyards. As noted previously, the Board credits the Veteran as a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. For the reasons set forth above, the Board concedes that the Veteran was exposed to excessive noise in service. 

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in his ears. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation). Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability. 

As to the third prongs of Shedden, a nexus between the Veteran's current tinnitus and the Veteran's in-service acoustic trauma, the Board notes that service treatment records do not show complaints of or treatment for tinnitus. The Board also notes that the July 2011 VA examiner opined that "the Veteran's current tinnitus is less likely as not related to active duty noise exposure," and supported her opinion with the rationale that the Veteran's service treatment records are silent for complaints of tinnitus. However, again, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford, 3 Vet. App at 89.

April 2011 private examination report by R. M. M., Au.D., notes the Veteran's complaints of ringing in the ear and the asserted acoustic trauma in-service, and opines that "[b]ased on [the Veteran's] history, the configuration and degree of his hearing loss, and what research has shown regarding the degree of damage to the basilar membrane and hair cells when exposed to repetitive high levels of noise exposure, it is more likely than not that service as U.S. Navy Gunnessmate on U.S.S. Saint Paul MSO-436 caused or initiated bilateral tinnitus."

Although the Board acknowledges the negative VA opinion of record, the Board is reminded that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Davidson, 591 F.3d 1313; Ledford, 3 Vet. App at 89. Instead, the Board notes the positive private nexus opinion of record, and finds such opinion to be probative. Further, the Board is reminded that a valid medical opinion is not a strict requirement for establishing in-service nexus, and absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Davidson, 591 F.3d 1313; Ledford, 3 Vet. App at 89. In this case, the Veteran himself is of the opinion that such a link exists between his current tinnitus and active service. While a lay person, he is capable of opining on medical questions that fall within the realm of common knowledge. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).Tinnitus, or ringing in the ears may be observed and described by a lay person. Jandreau, 492 F.3d 1372; Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, service connection for the recognized chronic disease can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Thus, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service, the Board finds the Veteran's statements as to tinnitus since service to be credible. The Veteran his consistently reported symptomatology of tinnitus since service. Of record is July 2011 private treatment letter from Dr. B. D. A., who noted that the Veteran sought assistance for tinnitus long ago. A September 2012 Veteran correspondence indicates that he experienced ringing in his ears in service as a result of guns firing. At the February 2017 Travel Board hearing, the Veteran testified that he experienced ringing in his ears in service, but was told that it was earwax. Moreover, as noted above, in a January 2013 statement the Veteran's wife, N. M., noted that she first noticed the Veteran's hearing loss while stationed in Western Australia in 1967, and that the Veteran often asked her if she could hear a ringing noise. 

Accordingly, any doubt regarding the onset of the Veteran's current tinnitus must be resolved in the Veteran's favor. Following a review of the medical and lay evidence of record, the Board finds the competent and credible statements of the Veteran as to ongoing tinnitus since service to be of equal weight as the medical opinion. Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus began in service. Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that evidence of noise exposure, current tinnitus, and continuity of symptoms since service, support a grant of entitlement to service connection for tinnitus. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

C. Lung Disability, to Include COPD, Emphysema, and Pulmonary Nodules, Claimed as Due to Exposure to Asbestos

The Veteran asserts that he has current a lung disorder, to include COPD, emphysema, and pulmonary nodules, as a result of service, to include as due to exposure to asbestos in service.

VA treatment records dated April 2011, notes COPD, stable with flare ups. Private treatment record from August 2006 noted a CAT scan, with diagnoses of pulmonary nodules and emphysema. Additionally, private treatment records throughout the claims file note lung nodules. See, e.g., April 2003 private treatment record from N. F., D.O.. The Veteran was afforded a VA examination in June 2012, during which the examiner noted a diagnostic testing that indicated, in relevant part, "pulmonary hyperexpansion likely related to chronic obstructive lung disease" and "multiple stable small nodules over nearly 10 years." Moreover, the June 2012 VA examiner noted obstructive airway disease consistent with emphysema. Therefore, the Board finds that the first prong of Shedden, "the existence of a present disability," is met. Shedden, 381 F.3d at 1167.

As for the second prong of Shedden, an "in-service incurrence or aggravation of a disease or injury," the Veteran asserts during service. In a November 2012 correspondence, the Veteran explained that in November 1964 onboard U.S.S. Energy, he was responsible for the repair, maintenance, and operation of the ship's magaizes, which were lined with asbestos coverings. The Veteran further noted that he was exposed to the float and fall of asbestos and that there was a shipyard overall that lasted 3 months, during which all of the ships asbestos lagging was removed and replaced. Yet, the Veteran asserts that he was required to live onboard during this overhaul. The Veteran further asserts that he was exposed to asbestos in Treasure Island, San Francisco, where he lived in old WWII barracks during electronic school.

In the November 2012 correspondence, the Veteran also noted that he was exposed to asbestos while that he was exposed to asbestos while serving as an electronic technician from 1967 to 1968 in Western Australia. Moreover, in a January 2013 correspondence, the Veteran explained that he was exposed to asbestos for 20 months, and that the asbestos cement products were commonly used in buildings, to include homes he lived in during service. The Veteran explained that the buildings in Exmouth, West Australia, were found to have asbestos and that is where him and his wife lived during service. In a January 2013 statement, the Veteran's wife explained that they lived in Western Australia from 1967 to 1968, and that their home had asbestos ceilings that caused her to dust constantly. 

The Veteran also asserts that in 1968 he was exposed to asbestos at electronic school, that was conducted in old WWII buildings with asbestos lagged pipes and decks covered with old asbestos. The Veteran noted that he also taught here from 1970 to 1973. See November 2012 correspondence. Additionally, the Veteran argues that he was exposed to asbestos while onboard the U.S.S. Robinson from 1975 to 1978. The Veteran explained that he inspected engineering spaces onboard, to include shipping ducts, vent, and air plenum compartments, and participated in shipyard overhauls, which exposed him to a lot of asbestos dust. Id. Last, the Veteran asserts that he worked in buildings with asbestos lagged pipes and dust at the Combat Systems Technical Schools Command (CSTSC) in Mare Island, California. Id.

At the February 2017 Travel Board hearing, the Veteran further explained that while onboard ships, he was exposed to asbestos linings on magazines and that he had to keep his TNT blocks dusted. The Veteran noted that he was not given any protective gear. The Veteran also explained that he smoked in-service until 1984 or 1985, and that he did so for a smoke break. Nevertheless, the Veteran argues that he was constantly exposed to secondhand smoke while onboard ship. Last, the Veteran testified about his exposure to asbestos while living in West Australia.

The Veteran has included Internet research that states "asbestos cement products were commonly used in buildings of Exmouth . . . " An email exchange with the executive manager of health and building of Exmouth also indicates that U.S. Navy buildings in Exmouth during this time were found to have asbestos materials. Additional Internet research indicates the presence of asbestos onboard U.S. Navy ships, to include as pipe covering and insulating material. 

Military personnel records verify the Veteran's service onboard ships, at Treasure Island and Mare Island, California, and in Exmouth, West Australia.

Therefore, considering the evidence as noted above, the Board finds that the evidence is at least in equipoise as to whether the Veteran was exposed to asbestos and secondhand cigarette smoke in service, and the Board resolves any reasonable doubt in the Veteran's favor. Furthermore, the Board finds the Veteran to be a reliable historian as to his report of in-service exposure. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Thus, the Board credits the Veteran's statements and finds in-service incurrence. 

Last, as to the third prong of Shedden, a nexus between the current lung disability and conceded in-service incurrence, the Board considers the medical opinions of record.

The Veteran was afforded a VA examination in June 2012. The examiner noted the Veteran's in-service exposure to asbestos, to include onboard ships and in West Australia, and the Veteran's personal history as a smoker. The VA examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner provided a rationale, which states that "[n]o where in the records, including the provided lung specialist notes from 2003 and the multiple CT scan reports provided, is the suggestion found that this may be consistent with asbestos exposure." The examiner continued, stating that although the CT scan themselves, to include the most recent May 2012 scans, are not available for review, literature fails to find an association of asbestos exposure with the described CT scans. The examiner reported that he consulted with a VA radiologist, who, after a review of radiological literature, confirmed that the described lesions are not a typical or commonly described finding indicative of asbestos exposure.

However, a November 2012 private treatment letter from treating physician, M. B., M.D, notes the Veteran's exposure to asbestos and second hand smoke in service and the Veteran's personal history as a smoker. Dr. M. B. opined that "it is more likely than not that the Veteran's current condition and COPD and emphysema are related to his history of smoking. I also think that his extensive secondhand smoke exposure and asbestos exposure that occurred while in the U.S. Navy have made his COPD and emphysema worse than they would have been otherwise." However, in an additional letter dated November 2014, Dr. M. B. concluded that it is more likely than not that the Veteran's current condition of COPD is related to smoking, extensive secondhand smoke exposure, and asbestos exposure while in service. Therefore, Dr. M. B. found that COPD "is at least in some aspect related to his asbestos exposure during service."

An additional treatment letter from treating physician, W. G. W., M.D., M.P.H., states that he has cared for the Veteran at the VA Medical Center since April 2010. The physician noted a review of the Veteran's chart and outside documentation from Dr. M. B., and noted the Veteran's long history of exposure to asbestos during service and history as a smoker. Dr. W. G. W. concluded that he agrees with Dr. M. B.'s opinion that the Veteran's COPD is related to tobacco smoke (primary and secondhand), as well as asbestos exposure in service.

Of record is a July 2014 letter from private physician, R. A. A., M.D., which states that the Veteran "has COPD due to a combination of smoking and asbestos exposure." Also of record is a letter from treating private physician, J. H., M.D., which notes a familiarity with the Veteran's military history and personal history and diagnoses. Dr. R. A. A. noted a review of medical literature and found that "there does appear to be a clear risk between occupation exposure to asbestos and the development of reduce lung function, even in the absence of classical findings on CT of pleural plaques and asbestosis." Therefore, Dr. R. A. A. concluded that "[w]hile I am sure that patient smoking has played a role in his current lung function, I do think that it is more likely than not that his lung function is also related to his asbestos exposure and I think the available literature supports this position."

Thus, although the Board acknowledges the negative VA opinion of record, the Board finds the numerous and consistent positive nexus opinions of record to be of more probative weight. The Board notes that the VA examiner reported that he did not examine the CT scans himself, while the positive opinions of record have been furnished by the Veteran's treating physicians and each note a familiarity with the Veteran's treatment and medical history. Moreover, the VA examiner relies on descriptions of the Veteran's CT scans to support his finding that the described lesions are not a typical or commonly described finding indicative of asbestos exposure. However, the letter from Dr. R. A. A., as noted above, cites medical literature that such development of reduce lung function from asbestos exposure can exist, even in the absence of classical findings on CT scans.

Therefore, the Board finds the positive opinions of record, taken together, to be
factually accurate, fully articulated, and supported by sound reasoning. Medical opinions that are factually accurate, fully articulated, and based on sound reasoning carry significant weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Based on the above analysis, and resolving reasonable doubt in the Veteran's favor, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's lung disability, to include COPD, emphysema, and pulmonary nodules, is related to active service. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a lung disability, to include COPD, emphysema, and pulmonary nodules, claimed as due to exposure to asbestos, is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


